DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed on December 7, 2022.  Applicant has amended claims 1, 4, 6, 7, 11, 13, 15, 19-20.  Currently, claims 1-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 112 rejections of claims 1-20 are withdrawn in light of applicant’s amendments to claims 1, 4, 6, 7, 11, 13, 15, 19-20 and applicant’s 12/7/22 remarks.   
The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments in light of applicant’s amendments to claims 1, 4, 6, 7, 11, 13, 15, 19-20.

Response to Arguments

Applicant’s remarks submitted on 12/7/22 have been considered and are persuasive in regards to the 112 rejection but are not persuasive in regards to the 103 rejection.   Applicant argues that the cited art does not teach an over-the-top device identifier that identifies an over-the-top device located at an audience location.  Examiner disagrees.  The Jin reference shows an over-the-top device identifier that identifies an over-the-top device would have been obvious to one of ordinary skill in the art.   Fig 2 shows a communication network where all the devices including a user device, bundling device, OTT provider device, and third party device all communicate with each other and it would be obvious for the devices to be able to be identified in order to communicate.   The user device, as discussed in para [0015], can be a gaming console or set top box that receives an OTT service.  This cannot happen unless the user device is identified.  Para [0032] and [0035] further show using user credentials via the user device to access services where such credentials can also be considered the identifier for the user device given broadest reasonable interpretation.  Para [0051] and Fig 5C also shows identifying the user device by a reference number (560) which can be considered an identifier.   Furthermore, based on applicant's own arguments related to the 112 rejection, because the user device is used by a user somewhere, then it would be obvious to one of ordinary skill in the art that the user device is located at an audience location.  However, this is also explicitly shown in Amine because Amine shows a Roku streaming OTT content and displayed on an external TV that communicated with the server side component.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mazumdar et al. (US 2012/0239809 A1) (hereinafter Mazumdar) in view of Jin et al. (US 2016/0050076 A1) (hereinafter Jin) in view of Amine et al. (US 2014/0351870 A1) (hereinafter Anime).

Claims 1, 8 and 15:
Mazumdar, as shown, discloses the following limitations of claims 1, 8 and 15:
A system (and corresponding non-transitory medium and method – see Fig 15, showing equivalent computing functionality) comprising: memory and instructions to cause the programmable circuity (Fig 15, showing processor and memory) to: access a first request, the first request from a user-controlled client device (see para [0080], "the web browser sends the beacon request 304 using an HTTP request addressed to the URL of the impression monitor system 132 at, for example, a first internet domain."), 
after a determination that a user of the client device is a panelist of a first server, store the…identifier with first demographics corresponding to the panelist (see para [0081], "the impression monitor system 132 logs the impression regardless of whether the beacon request 304 indicated a user ID (e.g., based on the panelist monitor cookie 218) that matched a user ID of a panelist member (e.g., one of the panelists 114 and 116 of FIG. 1)." and see para [0029]-[0031], [0040], [0042], etc., showing storing demographics for the panelists ); 
access a second request, the second request from the…device, the second request including the… device identifier and a media identifier (see para [0088], "partner A 206 returns a second HTTP 302 redirect message in the beacon response 312 (e.g., the second beacon response) to the client 202, 203. For example, if the partner A site 206 has logic (e.g., similar to the rules/ml engine 230 of FIG. 2) to specify another partner (e.g., partner B 208 or any other partner) which may likely have demographics for the user ID, then the beacon response 312 may include an HTTP 302 redirect (or any other suitable instruction to cause a redirected communication) along with the URL of the other partner (e.g., at a third internet domain)."); and 
log an impression associated with the media identifier, the first demographics and the second demographics, the impression corresponding to the panelist of the first server (see para [0090], "impressions (e.g., ad impressions, content impressions, etc.) can be mapped to corresponding demographics even when the impressions are not triggered by panel members associated with the audience measurement entity (e.g., ratings entity subsystem 106 of FIG. 1). That is, during an impression collection or merging process, the panel collection platform 210 of the ratings entity can collect distributed impressions logged by (1) the impression monitor system 132 and (2) any participating partners (e.g., partners 206, 208). As a result, the collected data covers a larger population with richer demographics information than has heretofore been possible. Consequently, generating accurate, consistent, and meaningful online GRPs is possible by pooling the resources of the distributed databases as described above. The example structures of FIGS. 2 and 3 generate online GRPs based on a large number of combined demographic databases distributed among unrelated parties (e.g., Nielsen and Facebook). The end result appears as if users attributable to the logged impressions were part of a large virtual panel formed of registered users of the audience measurement entity because the selection of the participating partner sites can be tracked as if they were members of the audience measurement entities panels 114, 116. This is accomplished without violating the cookie privacy protocols of the Internet." and Figs 1-3, 9).
Mazumdar, however, does not specifically disclose the over-the top-device.  In analogous art, Jin discloses the following limitations:
the first request including an over-the-top device identifier that identifies an over-the-top device  (see abstract, "device may receive a request to access a bundling service that manages access to an over-the-top service provided by an over-the-top service provider."  and see para [0039] and Fig 2, showing OTT device is communicated with (thus identified) and and see para [0016]-[0018], [0063] showing that the services provided are media services like streaming video or movies);
over-the top-device identifiers (see para [0039] and Fig 2, showing OTT device (such as user dvice) is communicated with (thus identified) and see para [0015], [0032], [0035], [0051] showing identifying a user device is obvious based on reference number and user credentials)
cause a transmission of a mapping identifier, associated with the over-the-top device identifier, to a second server of a database proprietor to associate the mapping identifier to a second demographics provided by the database proprietor (see para [0039], "This customer profile information may be received from OTT provider device 220 and/or third party device 230, in some implementations." and see para [0042], "bundling device 240 may link a user with one or more third party customer profiles for the user and one or more OTT provider customer profiles for the user. For example, the user may receive a first OTT bundling promotion based on an affiliation with a third party service provider, and may receive a second OTT bundling promotion based on an affiliation with another third party service provider.” where it is obvious to one of ordinary skill in the art that the linking is a type of mapping)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Mazumdar with Jin because 
using an over-the-top device enables another way that content services are provided thus enhancing the functionality (see Jin, para [0001], [0010]-[0011).       
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for bundling over-the-top services with third party services as taught by Jin in the method to determine impressions using distributed demographic information positives of Mazumdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Mazumdar and Jin do not specifically disclose the over-the-top device located at an audience location and to receive the media from a media provider.  In analogous art, Amine discloses the following limitations:
the over-the-top device located at an audience location, the over-the-top device  to receive the media from a media provider (see para [0039]-[0040], especially "The network topology of FIG. 1 illustrates a cable/telco TV STB 103 being communicatively coupled to devices within the network topology. STB 103 may be configured to utilize a coax distribution wiring to receive subscription TV signals using RF-modulated signals, such as DOCSIS. In embodiments, STB 103 may be configured to employ the Multimedia over Cable Alliance (MoCA) interfaces to communicate data associated with high-speed digital TV and Internet data across a network using coax and other cables. In embodiments, STB 103 may be configured to include an MST client software module. FIG. 1 also depicts an OTT box 104 (which may also be referred to interchangeably as a streaming media box), such as devices may be made by Apple, Boxee, D-Link, Roku, etc. OTT box 104 may be configured to enable streaming of OTT content (such as media content from Netflix, Amazon Instant Video, etc.) across the Internet to be displayed on an external TV 114. Blu-ray players may have an Internet connection and similar streaming capabilities as the OTT box 104. OTT box 104 and blu-ray players may feature an open platform, such as those offered by Google TV or Roku, to enable third parties to develop software modules that may be downloaded by OTT box 104 for access to certain content or for new features. In embodiments, OTT box may include an MST client configured to operate on user devices running the various operating systems. In embodiments, OTT box 104 may also include a server-side component configured to communicate with the OTT box 104. OTT box 104 and IPTV STB 107 may be communicatively coupled to TVs 114 and 115, respectively, via interfaces. The interfaces may be configured to communicate data from OTT box and IPTV STB 107, which may be interfaces such as HDMI and RCA composite.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Mazumdar and Jin with Amine because 
specifying the OTT device at the audience location provides more efficient aggregation of the application content (see Amine, para [0003]-[0006]).         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for indexing online media content as taught by Amine in the Mazumdar and Jin combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2, 9 and 16:
	Further, Mazumdar discloses the following limitations:
wherein the programmable circuitry is to access aggregate demographic impressions from the database proprietor, the aggregate demographic impressions including the media identifier and  the second demographics corresponding to the panelist (see para [0112], "Initially, the GRP report generator 130 (FIG. 1) receives impressions per unique users 235 (FIG. 2) from the impression monitor system 132 (block 902). The GRP report generator 130 receives impressions-based aggregate demographics (e.g., the partner campaign-level age/gender and impression composition table 500 of FIG. 5) from one or more partner(s) (block 904). In the illustrated example, user IDs of registered users of the partners 206, 208 are not received by the GRP report generator 130. Instead, the partners 206, 208 remove user IDs and aggregate impressions-based demographics in the partner campaign-level age/gender and impression composition table 500 at demographic bucket levels (e.g., males aged 13-18, females aged 13-18, etc.). However, for instances in which the partners 206, 208 also send user IDs to the GRP report generator 130, such user IDs are exchanged in an encrypted format based on, for example, the double encryption technique described above." and see para [0116]-[0118])

	Claims 3, 10 and 17:
	Further, Mazumdar discloses the following limitations:
wherein the programmable circuitry is to access the first request and the second request at a first domain, and the database proprietor is in a second domain (see para [0088], "In some example implementations, if the user ID does not match a registered user of the partner A 206, the partner A 206 may return a beacon response 312 (e.g., a second beacon response) including a failure or non-match status or may not respond at all, thereby terminating the process of FIG. 3. However, in the illustrated example, if partner A 206 cannot identify the client 202, 203, partner A 206 returns a second HTTP 302 redirect message in the beacon response 312 (e.g., the second beacon response) to the client 202, 203. For example, if the partner A site 206 has logic (e.g., similar to the rules/ml engine 230 of FIG. 2) to specify another partner (e.g., partner B 208 or any other partner) which may likely have demographics for the user ID, then the beacon response 312 may include an HTTP 302 redirect (or any other suitable instruction to cause a redirected communication) along with the URL of the other partner (e.g., at a third internet domain). Alternatively, in the daisy chain approach discussed above, the partner A site 206 may always redirect to the same next partner or database proprietor (e.g., partner B 208 at, for example, a third internet domain or a non-partnered database proprietor subsystem 110 of FIG. 1 at a third internet domain) whenever it cannot identify the client 202, 203. When redirecting, the partner A site 206 of the illustrated example encrypts the ID, timestamp, referrer, etc. parameters using an encryption that can be decoded by the next specified partner.").

	Claims 4, 7, 11, 14, 19:
Mazumdar, however, does not specifically disclose wherein the over-the-top device is different than the user- controlled client device. In analogous art, Jin discloses the following limitations:
wherein the over-the-top device is different than the client device (Fig. 2 explicitly showing the OTT device is different than the user device)
wherein the over-the-top device presents the media via a media presentation device and is incorporated into the media presentation device (Fig 1a, showing that the movie can be streamed in the user interface screen of the media presentation device)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for bundling over-the-top services with third party services as taught by Jin in the method to determine impressions using distributed demographic information positives of Mazumdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 5, 12 and 18:
	Further, Mazumdar discloses the following limitation:
wherein the first request is a hypertext transfer protocol (HTTP) request or an HTTP Secure (HTTPS) request, and the second request is an impression request (see para [0080]-[0082], showing http request the becon request and the impression monitor system response including a request message)

	Claims 6, 13 and 20:
Further, Mazumdar discloses the following limitation:
wherein the programmable circuitry is to set a device identifier at the client device to associate the panelist and the first demographics with the client device, the device identifier to enable the at least one processor to identify the panelist in response to a request initiated by the …device (see para [0024], "It is important, however, to link demographics to the monitoring information. To address this issue, the audience measurement company establishes a panel of users who have agreed to provide their demographic information and to have their Internet browsing activities monitored. When an individual joins the panel, they provide detailed information concerning their identity and demographics (e.g., gender, race, income, home location, occupation, etc.) to the audience measurement company. The audience measurement entity sets a cookie on the panelist computer that enables the audience measurement entity to identify the panelist whenever the panelist accesses tagged content and, thus, sends monitoring information to the audience measurement entity." and see para [0047]-[0048], " To collect exposure measurements (e.g., content impressions and/or advertisement impressions) generated by meters at client devices (e.g., computers, mobile phones, smartphones, laptops, tablet computers, TVs, etc.), the ratings entity subsystem 106 includes a ratings entity collector 117 and loader 118 to perform collection and loading processes. The ratings entity collector 117 and loader 118 collect and store the collected exposure measurements obtained via the panelists 114 and 116 in a ratings entity database 120."")
Mazumdar, however, does not specifically disclose the device is an over-the-top device.  In analogous art, Jin discloses the following limitations:
over-the-top device (see para [0039] and Fig 2, showing OTT device is communicated with (thus identified))
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for bundling over-the-top services with third party services as taught by Jin in the method to determine impressions using distributed demographic information positives of Mazumdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160182950 A1


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624